 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION

REGINALD CHRISTIAN, et al., )
)
Plaintiffs, )
)
v. )
)
MORTGAGE ELECTRONIC , )
REGISTRATION SYSTEl\/IS, lNC., et al., )
)

Defendants. ) Civil Action No. 3:18-CV-1634-C-BK

M

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising that the Court should grant Defendants’ Motion to Dismiss and
dismiss all of Plaintiffs’ claims With prejudice Plaintiffs have failed to file any objections or an
amended complaint and the time to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Defendants’ Motion to Dismiss, filed July l7, 2018, is GRANTED. Accordingly, all
claims asserted against the named Defendants to this civil action are hereby DISMISSED WITH
PREJUDICE. Jj

/) /
SO ORDERED this 6 day of March, 2019.

 

sA R. C 1\4
1\ s loR

 

